Exhibit 10.29
Form of Wright Express Corporation Option Agreement under the Wright Express
Corporation 2010 Equity and Incentive Plan
Wright Express Corporation
Memorandum

     
TO:
  [Name] (the “Grantee”)
 
   
FROM:
  Robert C. Cornett, SVP, Human Resources & Chief People Officer
 
   
SUBJECT:
  Option Agreement
 
   
DATE:
  [Date]

You have been granted, pursuant [an incentive stock option/a nonstatutory stock
option] (the “Option”) under the terms of the Wright Express Corporation 2010
Equity and Incentive Plan (the “Plan”). Attached to this Memorandum is an
Agreement which, along with the Plan, governs your Option. You will be receiving
separately a copy of the Prospectus for the Plan. The Prospectus contains
important information regarding the Plan, including information regarding
restrictions on your rights with respect to the Option granted to you. You
should read the Prospectus carefully.
The Option does not give you rights as a shareholder of the Company unless and
until you exercise the Option, and you may not transfer or assign any rights in
your Option. [If a NQSOs: Please note that when you exercise your Option, the
Company is required to withhold federal and state income taxes, as well as
employment taxes, and we will require you to make arrangements to satisfy that
withholding obligation prior to our issuance of any shares to you.]
Finally, by accepting this Option you are agreeing to abide by the terms of the
Plan and the attached Agreement. If you do not want to accept the Option, you
must reject the Option in writing by returning this Memorandum to Tabitha Hilton
in the Human Resources Office in South Portland by [date].

                 
     Date of Grant:
  [Date]    
 
       
     Number of Options:
  [ ]    
 
       
     Exercise Price:
  [Strike Price]    
 
       
     Vesting Period:
  [ ] years ([ ] per year for [ ] years)    
 
       
     Expiration Date:
  ___ years        

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Option Agreement under the Wright Express
Corporation 2010 Equity and Incentive Plan
USE THE SPACE BELOW ONLY IF YOU WISH TO REJECT THE OPTION:
          I reject the Option described in this Memorandum.

                                  Signature of Grantee   Date    

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Option Agreement under the Wright Express
Corporation 2010 Equity and Incentive Plan
WRIGHT EXPRESS CORPORATION
2010 Equity and Incentive Plan
[INCENTIVE STOCK/NONSTATUTORY STOCK] OPTION AGREEMENT
           THIS [INCENTIVE STOCK/NONSTATUTORY STOCK] OPTION AGREEMENT
(“Agreement”), dated as of [ ], is entered into by and between WRIGHT EXPRESS
CORPORATION, a Delaware corporation (the “Company”), and the Grantee named on
the attached Memorandum, dated [ ], (the “Memorandum”) pursuant to the terms and
conditions of the Wright Express Corporation 2010 Equity and Incentive Plan (the
“Plan”).
          WHEREAS, the Company has the authority under and pursuant to the Plan
to grant awards to eligible employees of the Company and its subsidiaries; and
          WHEREAS, the Company desires to grant [an incentive stock option as
defined under Section 422 of the Internal Revenue Code and any regulations
issued thereunder (the “Code”)/ a nonstatutory stock option] (the “Option”) to
the Grantee subject to the terms and conditions of the Plan and this Agreement.
          In consideration of the provisions contained in this Agreement, the
Company and the Grantee agree as follows:
          1.      The Plan. The Option granted to the Grantee hereunder is made
pursuant to the Plan. A copy of the prospectus for the Plan has been provided to
you and the applicable terms of such Plan are hereby incorporated herein by
reference. Terms used in this Agreement which are not defined in this Agreement
shall have the meanings used or defined in the Plan.
          2.      Award. Concurrently with the execution of this Agreement, and
subject to the terms and conditions set forth in the Plan and this Agreement,
the Company hereby awards to Grantee an Option to acquire the number of shares
of Company common stock, par value $.01 per share (the “Common Stock”),
indicated in the Memorandum at the exercise price per share of Common Stock (the
“Exercise Price”) indicated in the Memorandum. Unless earlier terminated, this
Option shall expire at 5:00 p.m., Eastern time, on [_______] (the “Final
Exercise Date”).
          3.      Vesting of Options.
          (a)      Subject to Paragraph 3(b), this Option will become
exercisable (“vest”) as to [ ] of the original number of shares of Common Stock
subject to the Option on the [ ] anniversary of the Grant Date, as to [ ]% of
the original number of shares of Common Stock subject to the Option on the [ ]
anniversary of the Grant Date and as to the remaining [ ]% of the original
number of shares of Common Stock subject to the Option on the [ ] anniversary of
the Grant Date. The right of exercise shall be cumulative so that to the extent
the Option is not exercised in any period to the maximum extent permissible it
shall continue to be exercisable, in whole or in part, with respect to all
shares of Common Stock subject thereto for which it is vested until the earlier
of the Final Exercise Date or the termination of this Option under Section 4
hereof or the Plan.

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Option Agreement under the Wright Express
Corporation 2010 Equity and Incentive Plan
          (b)       Notwithstanding Paragraph 3(a), upon the Grantee’s death,
the Option shall become immediately and fully vested, subject to any terms and
conditions set forth in the Plan or imposed by the Compensation Committee
appointed by the Board of Directors (the “Committee”).
           4.       Exercise of Option.
          (a)       Form of Exercise. Each election to exercise this Option
shall be in writing, signed by the Grantee, and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Grantee may purchase less than the number of
shares of Common Stock covered hereby, provided that no partial exercise of this
Option may be for any fractional share.
          (b)       Continuous Relationship with Company Required. Except as
otherwise provided in this Section 4, this Option may not be exercised unless
the Grantee, at the time he or she exercises this Option, is, and has been at
all times since the Grant Date, an employee or officer of, a director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Grantee”).
          (c)       Termination of Relationship with the Company. If the Grantee
ceases to be an Eligible Grantee for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this Option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this Option shall be exercisable only to the extent that
the Grantee was entitled to exercise this Option on the date of such cessation,
and provided further that the Committee may, in its sole and absolute
discretion, but subject to the terms of the Plan, agree to accelerate the
vesting of the Option, upon termination of employment or otherwise, for any
reason or no reason, but shall have no obligation to do so. Notwithstanding the
foregoing, if the Grantee, prior to the Final Exercise Date, violates the
non-competition or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Grantee and the Company, the right to exercise this Option shall terminate
immediately upon such violation.
          (d)       Exercise upon Death or Disability. If the Grantee dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Grantee and the Company
has not terminated such relationship for “cause” as specified in paragraph
(e) below, this Option shall be exercisable, within the period of one year
following the date of death or disability of the Grantee, by the Grantee (or in
the case of death by an authorized transferee), provided that this Option shall
be exercisable only to the extent that this Option was exercisable by the
Grantee on the date of his or her death or disability (after taking into account
the vesting provisions of Section 3 hereof), and further provided that this
Option shall not be exercisable after the Final Exercise Date.
          (e)       Termination for Cause. If, prior to the Final Exercise Date,
the Grantee’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this Option shall terminate immediately upon
notification by the Company of such termination of employment. If, prior to the
Final Exercise Date, the Grantee is given notice by the Company of

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Option Agreement under the Wright Express
Corporation 2010 Equity and Incentive Plan
the termination of his or her employment by the Company for Cause, and the
effective date of such employment termination is subsequent to the date of
delivery of such notice, the right to exercise this option shall be suspended
from the time of the delivery of such notice until the earlier of (i) such time
as it is determined or otherwise agreed that the Grantee’s employment shall not
be terminated for Cause as provided in such notice or (ii) the effective date of
such termination of employment (in which case the right to exercise this option
shall, pursuant to the preceding sentence, terminate upon the effective date of
such termination of employment). If the Grantee is party to an employment or
severance agreement with the Company that contains a definition of “cause” for
termination of employment, “Cause” shall have the meaning ascribed to such term
in such agreement. Otherwise, “Cause” shall mean willful misconduct by the
Grantee or willful failure by the Grantee to perform his or her responsibilities
to the Company (including, without limitation, breach by the Grantee of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Grantee and the Company),
as determined by the Company, which determination shall be conclusive. The
Grantee’s employment shall be considered to have been terminated for Cause if
the Company determines, within 30 days after the Grantee’s resignation, that
termination for Cause was warranted.
          (f)       Date of Termination; Loss of Rights. For purposes of the
Plan and the Option, a termination of employment shall be deemed to have
occurred on the date upon which the Grantee ceases to perform active employment
duties for the Company following the provision of any notification of
termination or resignation from employment, and without regard to any period of
notice of termination of employment (whether expressed or implied) or any period
of severance or salary continuation. Notwithstanding any other provision of the
Plan or this Agreement or any other agreement (written or oral) to the contrary,
the Grantee shall not be entitled (and by accepting the Option, thereby
irrevocably waives any such entitlement) to any payment or other benefit to
compensate the Grantee for the loss of any rights under the Plan as a result of
the termination or expiration of the Option in connection with any termination
of employment. No amounts earned pursuant to the Plan or any Award shall be
deemed to be eligible compensation in respect of any other plan of the Company
or any of its subsidiaries.
          5.       No Assignment. Except as expressly permitted under the Plan,
this Agreement may not be assigned by the Grantee by operation of law or
otherwise.
          6.       No Rights to Continued Employment. Neither this Agreement nor
the Option shall be construed as giving the Grantee any right to continue in the
employ of the Company or any of its subsidiaries, or shall interfere in any way
with the right of the Company to terminate such employment.
          7.       Governing Law. This Agreement and the legal relations between
the parties shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without effect to the conflicts of laws
principles thereof.
          8.       Tax Obligations. As a condition to the granting of the
Option, the Grantee acknowledges and agrees that he/she is responsible for the
payment of income and employment taxes (and any other taxes required to be
withheld), if any, payable in connection with the

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Option Agreement under the Wright Express
Corporation 2010 Equity and Incentive Plan
exercise of the Option. Accordingly, the Grantee agrees to remit to the Company
or any applicable subsidiary an amount sufficient to pay such taxes. Such
payment shall be made to the Company or the applicable subsidiary of the Company
in a form that is reasonably acceptable to the Company, as the Company may
determine in its sole discretion. [If granting ISOs: If the Grantee disposes of
shares of Common Stock acquired upon exercise of this Option within two years
from the Grant Date or one year after such shares were acquired pursuant to
exercise of this Option, the Grantee shall notify the Company in writing of such
disposition.]
            9.       Notices. Any notice required or permitted under this
Agreement shall be deemed given when delivered personally, or when deposited in
a United States Post Office, postage prepaid, addressed, as appropriate, to the
Grantee at the last address specified in the Grantee’s employment records (or
such other address as the Grantee may designate in writing to the Company), or
to the Company, 97 Darling Avenue, South Portland, ME 04106, Attention: General
Counsel, or such other address as the Company may designate in writing to the
Grantee.
          10.       Failure to Enforce Not a Waiver. The failure of the Company
to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
          11.       Amendments. This Agreement may be amended or modified at any
time by an instrument in writing signed by the parties hereto.
          12.       Authority. The Committee has complete authority and
discretion to determine awards under the Plan, and to interpret and construe the
terms of the Plan and this Agreement. The determination of the Committee as to
any matter relating to the interpretation or construction of the Plan or this
Agreement shall be final, binding and conclusive on all parties.
          13.       Rights as a Stockholder. The Grantee shall have no rights as
a stockholder of the Company with respect to any shares of Common Stock of the
Company underlying or relating to the Option until the issuance of a stock
certificate to the Grantee in respect of such Option following exercise.
          IN WITNESS WHEREOF, this Agreement is effective as of the date first
above written.
WRIGHT EXPRESS CORPORATION
-s- Robert C. Cornett [b83550b8355008.gif]
By:     Robert C. Cornett
Its:      SVP, Human Resources & Chief People Officer

 